Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9 and 10, as best understood, and assuming to be definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Apostolopoulos (8,123,001) in view of Cole (6,675,546).
      Apostolopoulos teaches a method of erecting a platform comprising the steps of:
     providing an existing platform portion (note Fig.1) which has decking (30)
laid on existing parallel beams (24) wherein an edge of the decking is adjacent ends of two existing ones of the parallel beams (24);

     aligning apertures (40, 54, see para. (35)) on one side of each of ends to be connected of one of the existing trusses and the first other beam;
     inserting a first pin (56) in the aligned apertures on the one sides respectively of the one existing beam and the first other beam;
      swinging the first other beam (24 adj. 36) about the first pin (56) to a position for connecting of other sides of the ends to be connected of the first other beam to the one existing beam (note Figs. 27, 28);
     aligning apertures (40, 52) on the other side of each of the ends to be connected of the one existing beam and the first other beam; and
      inserting a second pin (56) in the aligned apertures (40, 56) on the other sides of the one existing beam and the first other beam.
       The claimed difference being the beams are truss.
      Coles taches the use of quad-trusses (22) with aligned end aperture (36) and pins (18) as modular scaffolding beams which enables a strong lightweight scaffolding beams (note Fig.6). 
       All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a 
        Claim 6.  A method of erecting a platform comprising the steps of:
        providing an existing platform portion which has decking (30) laid on existing parallel trusses (22, as substituted in view of Coles) wherein an edge of the decking is adjacent ends of first and second ones of the existing parallel trusses, wherein the first existing truss (22, as substituted in view of Coles) includes a first side having at least one first aperture (36) adjacent the end thereof and further includes a second side having at least one second aperture (36) adjacent the end thereof;

     aligning the at least one first aperture (26) in the first other truss with the at least one first aperture (36) in the first existing truss thereby providing aligned first apertures; 
      inserting a first pin (18, as taught by the substituted truss of Coles) in the aligned first apertures;
        swinging the first other truss (22) about the first pin (18) to a position wherein the first other truss is in generally an end-to-end relation with the first existing truss (22);
      aligning the at least one second aperture (26) in the first other truss with the at least one second aperture (36) in the first existing truss thereby providing aligned second apertures; and
     inserting a second pin (18) in the aligned second apertures thereby rigidly attaching the first other truss end-to-end to the first existing truss (note Fig.1 and 28 of Apostolopoulos)
   Claim 7. A method according to claim 6 further comprising the step of selecting the trusses to be quad-chord trusses (note trusses (22) are quad-cord trusses) each 
      Claim 9. A method according to claim 6 wherein the second existing truss (22) includes a first side having at least one first aperture (36) adjacent the end thereof and further includes a second side having at least one second aperture (36) adjacent the end thereof, the method further comprising the steps of:
      removing the first pin (18) from the aligned first apertures (36, 26);
     swinging the first other truss (22) about the second pin (18) to a position wherein the first other truss extends in a direction away from the second existing truss (22);
    positioning a second other truss (22) generally parallel to and generally adjacent the edge of the decking (30), wherein the second other truss includes a first side 
      aligning the at least one first aperture (26) in the second other truss with the at least one first aperture (36) in the second existing truss thereby providing aligned first apertures (26, 36) of the second other truss and the second existing truss;
     inserting a third pin (18) in the aligned first apertures (26, 36) of the second other truss and the second existing truss;
      swinging the second other truss (22) about the third pin to a position wherein the second other truss is in generally an end-to-end relation with the second existing truss;
      aligning the at least one second aperture (26) in the second other truss with the at least one second aperture (36) in the second existing truss thereby providing aligned second apertures (26, 36) of the second other truss and the second existing truss;
      inserting a fourth pin (18) in the aligned second apertures of the second other truss and the second existing truss thereby rigidly attaching the second other truss end-to-end to the second existing truss;

     again aligning the at least one first aperture (26) in the first other truss with the at least one first aperture (36) in the first existing truss thereby providing aligned first apertures (26, 36) of the first other truss and the first existing truss; and
     again inserting the first pin in the aligned first apertures of the first other truss and the first existing truss thereby again rigidly attaching the first other truss end-to-end to the first existing truss.
       Claim 10. A method according to claim 9 further comprising the steps of:
       applying additional decking (30) on the first and second other trusses so that the additional decking has an edge adjacent a location of connector members (48) on the first and second other trusses for attachment of a cross beam (26) thereto; and attaching a cross beam to the connector members on the first and second other trusses.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apostolopoulos (8,123,001) in view of Cole (6,675,546), as applied to claim 6 above, and further in view of Jolicoeur (7,779,599).
Jolicoeur teaches the use of corrugated sheets (50) for a scaffolding decking.

     Claim 8. A method according to claim 10 further comprising the step of selecting the additional decking to be corrugated sheet metal decking and further comprising the step of overlapping sections (conventional how corrugated sheets are laid) of the additional decking with adjacent sections of the additional decking.
Applicant's arguments filed 5/10/20 have been fully considered but they are not persuasive.
Applicant argues;
    In rejecting claims 6, 7, 9, and 10, the Examiner refers especially to FIGS. 27 and 28 of Apostolopoulos et al and to the connection of beams 24.

   The beams 24 of Apostolopoulos et al are not directly connected to each other. Instead, a pair of coupling members 52 must each be connected to both beams, thus undesirably requiring the use of additional hardware to be carried around and manipulated by workmen.
   Coles is cited for disclosing the use of quad-chord trusses with aligned end aperture (36) and pins (18) as modular scaffolding beams.
    Neither Apostolopoulos et al nor Coles discloses or teaches or suggests aligning apertures on one side of each of two trusses to be joined end-to-end and inserting a first pin in the aligned apertures, swinging one truss into an end-to-end relation with the other truss, aligning apertures on the other side of each of the two trusses, 
   Moreover, neither Apostolopoulos et al nor Coles discloses or teaches or suggests removing the first pin and swinging the one truss to a position out of the way of the attaching of two other trusses, as illustrated in FIG. 22 of the drawings, then swinging the one truss back into the attachment position and reinserting the first pin, as illustrated in FIG. 23 of the drawings, as claimed in claim 9, as amended.
    Neither Apostolopoulos et al nor Coles or any other of the art of record, whether taken together or individually, discloses or teaches or suggests a method of erecting a platform comprising the steps of:
    providing an existing platform portion which has decking laid on existing parallel trusses wherein an edge of the decking is adjacent ends of first and second ones of the existing parallel trusses, wherein the first existing truss includes a first side having at least one first aperture adjacent the end thereof and further includes a second side having at least one second aperture adjacent the end thereof;
   positioning a first other truss generally parallel to and generally adjacent the edge of the decking, wherein the first other truss includes a first side having at least one first aperture adjacent an end of the first other truss and further includes a second side having at least one second aperture.
The examiner disagrees;
      The examiner notes that the claimed method step would have been obvious in view of the modified platform of Apostolopoulos in view of the teaching of Cole.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached at 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALVIN C CHIN-SHUE/          Primary Examiner, Art Unit 3634